TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00249-CR



                             Ex Parte: Juan Valenzuela-Rodriguez


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 62936-A, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               Juan Valenzuela-Rodriguez has filed a notice of appeal from the district court’s

findings of fact and conclusions of law and order denying his application for post-conviction writ

of habeas corpus. See Tex. Code Crim. Proc. art. 11.09. The clerk’s record contains a trial-court

certification stating that Valenzuela-Rodriguez has waived his right to appeal. However, that

certification relates to his judgment of conviction in cause number 62,936. The record in cause

number 62,936-A does not contain a certification of Valenzuela-Rodriguez’s right to appeal the

district court’s findings of fact and conclusions of law and order denying his application for

post-conviction writ of habeas corpus.

               The rules of appellate procedure provide, “The trial court shall enter a certification

of the defendant’s right of appeal each time it enters a judgment of guilt or other appealable order.”

Tex. R. App. P. 25.2(a)(2). Accordingly, we abate this cause and remand it to the district court for

entry of a certification of Valenzuela-Rodriguez’s right of appeal in cause number 62,936-A. See
Tex. R. App. P. 34.5(c), 37.1, 44.4; Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005).

Once entered, the certification shall be included in a supplemental clerk’s record and filed with this

Court no later than 10 days from the date of this opinion.



Before Chief Justice Jones, Justices Goodwin and Field

Abated

Filed: May 15, 2013

Do Not Publish




                                                  2